Citation Nr: 0817709	
Decision Date: 05/29/08    Archive Date: 06/09/08	

DOCKET NO.  01-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hypoplastic anemia. 

2.  Entitlement to a total compensation rating based on 
individual unemployability due to the severity of service-
connected disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the VARO in Manila, the Republic of the Philippines.

A review of the record reveals the Board remanded the case in 
July 2003 for further development.  In September 2004, the 
Board denied the veteran entitlement to a disability rating 
in excess of 30 percent for his hypoplastic anemia and denied 
him a total compensation rating based on unemployability.  
The veteran appealed the Board's denial action to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2006, the Court ordered that the September 2004 
Board decision be vacated.  The matter was then remanded to 
the Board for further proceedings consistent with the Court 
order.  In June 2007, the case was again remanded by the 
Board for further development.  The case has since been 
returned to the Board for further appellate review.

The Board regrets any further delay in the processing of this 
claim, but believes that another REMAND is in order for 
procedural and substantive purposes.  The case is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran should 
further action be required. 


REMAND

A review of the claims folder reveals the veteran has not 
worked throughout the appeal period which extends from 1990.  
In his June 2001 VA Form 9, the veteran specifically 
requested that an extraschedular rating in accordance with 
the provisions of 38 C.F.R. § 3.321 be considered.  He has 
not provided an update as to what efforts, if any, he has 
made to obtain employment for a number of years.

The record includes the report of a VA examination of the 
veteran in August 2007.  At that time the examiner opined 
that the veteran's hypoplastic anemia reduced his physical 
tolerance.  She stated that the laboratory testing which 
showed hemoglobin at 12.1 grams/deciliters precipitated 
"symptoms of body malaise and dizziness.  Hence, the 
condition precludes the ability to perform gainful 
employment."  However, in the report of her examination, the 
findings were not supportive of the opinion.  It was reported 
the veteran was not currently receiving any treatment and his 
condition was described as stable.  The status of his disease 
at the present time was described as in remission.  The 
examiner stated that the impact of the problem on the 
veteran's ability to participate in sports was severe.  
However, the impact on the veteran's ability to perform 
chores was described as only mild.  Also, it was stated there 
was no impact whatsoever on shopping, exercise, recreation, 
traveling, feeding, bathing, dressing, grooming, and using 
the toilet.  

The Board also notes that for an increased compensation 
claim, Section 5103 (a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range of severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employers statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances related to the 
disability.

The aforementioned heightened notice requirements outlined 
above have not been provided to the veteran.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be provided with a 
VCAA notice on his claim for a higher 
increased disability rating which 
complies with the heightened notice 
requirements set forth in Vazquez-Flores 
discussed above.

2.  The examiner who conducted the August 
2007 examination of the veteran should be 
contacted and asked to elaborate on her 
comment that the veteran's malaise and 
dizziness due to his service-connected 
hypoplastic anemia rendered him unable to 
work despite the fact that the veteran's 
condition was described as stable and in 
remission and there were no significant 
findings made on her examination.  If the 
examiner is not available, an examination 
by another physician is authorized for 
the purpose of determining the impact of 
the veteran's service-connected 
disability on his ability to obtain or 
maintain some form of gainful employment 
regardless of his age or other factors.  
Any indicated laboratory tests are to be 
accomplished.  The examiner should offer 
an opinion as to the degree of severity 
of the service-connected anemia and its 
impact on the veteran's ability to obtain 
or maintain some form of gainful 
employment.  The rationale for any 
opinion expressed should be provided.  

3.  The veteran should be asked to 
provide information regarding any 
attempts he has made to obtain employment 
in the past several years and the results 
thereof. 

4.  Then, VA should readjudicate the 
claims being remanded, with consideration 
of all pertinent laws and regulations, 
including the provisions of 38 C.F.R. 
§ 3.321 (b) with regard to extraschedular 
consideration.  If the benefits sought 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.

Subject to current appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



